UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
BABCOX MEDIA, INC., CASE NO.: 5:19-cv-01786
Plaintiff, ) JUDGE SARA LIOI
)
Vs. }
) DECLARATION OF
TFI ENVISION, INC., et al., ) GREG CIRA
)
Defendants. )
)

1, Greg Cira, pursuant to 28 U.S.C. § 1746, declare as follows:

1. 1 am the President of Plaintiff Babcox Media, Inc. (“Babcox”), and I
make this declaration with respect to the Babcox Media, Inc. v. TFI Envision, inc., et al. legal
action, based on my personal knowledge and information, and my review of records and
documents maintained by Babcox in the ordinary course of its business.

2. Babcox. Media, Inc. (“Babcox”) is located in Akron, Ohio and is a
supplier of media services, including paper and on line publications, which, acting in
conjunction with advertising and media placement companies, connects brand marketers with
niche audiences in the automotive, auto care, power sports and truck fleet markets in Ohio and
elsewhere.

3. TFI Envision, Inc. (“FFI”) is an advertising agency and media buyer for
clients, including but not limited to, those who wish to place automotive advertising in media
created, controlled and distributed by Babcox. Between 2015 and 2019, TFI has negotiated and
entered into numerous placement agreements with Plaintiff in Ohio, bought and placed direct
client advertising with Babcox in Ohio, and paid Plaintiff itself for advertising services
performed in Ohio pursuant to TFI’s orders, including for one of Babcox’s long time advertisers,
Standard Motor Products (“SMP”). All of Babcox’s professional services for TF] have been
performed in Ohio. True and accurate copies of representative placement agreements and billing
records between TF] and Babcox are attached hereto as Exhibit 1.

4. Prior to 2018, Babcox has never done business with Hillcorp, LLC,
HillStory Media or Sean-Patrick Hillman (collectively “Hillman”), In or around 2018, TFI
contacted Babcox and indicated it would be placing some orders with Babcox for SMP and other
advertisers, working jointly with Hillman as its partner or agent, because Hillman allegedly had
expertise in various online media platforms. TFI indicated it would still receive the payment
from SMP and other advertisers itself, and ensure Babcox was paid for its services. But for TFI’s
involvement, Babcox would not have done business with Hillman.

EXHIBIT
5. Babcox subsequently received large number of joint advertising
placement orders in 2018 bearing both the TF] and Hillman logos, indicating to Babcox that the
orders were being collectively placed by TFI and Hillman. Relying on this, Babcox provided in
excess of $100,000 worth of advertising services to the Defendants in Ohio. True and accurate
copies of representative joint placement orders between Babcox and TFI/Hillman are attached
hereto as Exhibit 2.

6. Babcox was not paid for all of its work performed under the joint
TFI/Hillman placement orders, and thus reached out to TF] and Hillman about this. TF, acting
through its President Elizabeth Ball (“Ball”), indicated it had received the payment for this work
from SMP and other advertisers, but rather than paying Babcox directly as it had done many time
in the past, instead forwarded the money to its partner Hillman. However, neither TFI or Hillman
have fully paid for Babcox’s services at issue in this action.

7. During ongoing discussions in 2019 about the failure of TFI and Hillman
to pay for their joint orders, Ball told Babcox that TFI would follow up with Hillman and make
sure Babcox was paid. Babcox also communicated with Hulman, who acknowledged he
received the money SMP paid for the Orders placed with the joint TF1/Hillman logos, and made
mumerous promises to pay. However, neither Hillman or TFI have fully paid Babcox for their

joint Orders to date.

8. Babcox subsequently communicated with SMP in 2019 and 2020 about
the failure of TF] and Hillman to pay for its placement orders. SMP provided Babcox with a
copy of a Statement of Work agreement between SMP on one hand, and TFI and Hillman acting
jointly as the “Agency” on the other hand, prepared and signed by Elizabeth Ball of TFI and
Carol Karpa of Hillman, whereby TFI and Hillman were to perform extensive media placement
services for SMP for a renewable one year term beginning on January 1, 2019. This agreement
bears the same joint TFI/Hillman logo as is found on their Babcox placement orders at issue in
this lawsuit. After neither TFI or Hillman paid Babcox for their joint orders, Babcox was
informed that SMP terminated its agreement with them for that reason. A true and accurate copy
of the joint TFI/Hiliman ~ SMP Statement of Work agreement is attached hereto as Exhibit 3.

9. Paragraph (1), (a) on page 3 of 4 of the SMP — TFI/Hillman Statement of
Work agreement, “Legal Relationship Details, Payments,” provides in pertinent part “The
Agency [TFI/Hillman] shall be solely liable for payment of all vendor invoices, once the Agency
has been paid for those invoices by the Client.” SMP also confirmed that it paid TFI for the
subject placement orders.

10. TF i continued to negotiate and place advertisements with Babcox in
Ohio, through 2019. Copies of representative orders TF! has negotiated and placed with Babcox
in Ohio are attached hereto as Exhibit 3.

11. | Defendants TF] and Hillman reached out to Babcox and initiated contact
with Babcox in Ohio regarding the placement orders at issue, and the terms of the Orders were
negotiated by them during phone and email communications with Babcox in Ohio. Babcox fully
performed the work required under the Orders in Ohio. Payment was required to be made to
Babeox in Ohio. The advertising placed arising the Orders was published in Ohio and elsewhere.
wen
I declare under penalty of perjury this $ day of February, 2021 that the forgoing is

true and correct, to the best of my knowledge and information.

 
Della Femina Advertising

Countermnan

Babcox Media, inc
3550 Embassy Pkwy
Akron, OH 44333-8313

Publication : Countemman OrderNo.: 703861-01
Client ; TF Envision, inc/SMP Page : 1of3
Division : TFI Envision, ing ‘SMP Buyer :
Product : Standard Motor Products
Gampaign :
insert

Line Bate Ad Size Headline

“REVISED
001 41/2075 PAG TechSmart
Editionfissue: January
Spate Close: 12/16/2014
Material Notes : Tina Purnell isumeilig@babcox.com 330-879-1234 x 243
052 2/2018 Pac FechSmant
Editionissue: February
Space Close: 1/79/2015
Material Notes : Tine Purnal! toumeii@babeox com 330-670-1234 x 243
O63 3/2018 Pac App Promotion
Edition/issue: March
Space Close; 2/18/2016
Material Notes ¢ Tina Purnell trumeli@babeox.com 330-670-1234 x 243
O04 anrzois Pac Make It OWIK Promotion
Editionfissue: April
Space Glose; 3/16/2015
Materiai Notes : Tina Pumell (purneli@babcox com 330-670-1234 x 243
005 4/1/2018 §-Page Tig in Creative TAD
Edition/issue : April Tip-in
Space Close: 4/1/2015
instructions : Material Deadlines TED

Material Notes ;

Oti = BSALZOTS

Editionfissue :
Space Close :

Materiai Notes :

MAGAZINE ORDER REVISION

Giena Wamer

Tina Pumeil tpurnell@babcox.com 336-670-1234 x 243
Pac TechSmarn

May
33172018
Tina PFumell ipumeli@babcox.com 330-670-1234 x 243

Babcoox Media Inc
3540 Embassy Pkwy
Akron, OH 44333-8313
Qwarner@bsbeox com
330-670-1234 #2142
Fax 390-070-7157

Date: 1/14/2015
Veni/Rep : counte
Lindsey Kerndi
Description: SMP 2015 Counterman

Gross
Amount

12872014 5,072 30

1726/2016 5 O72 30

2/18/2015 § O72 30

S3/242015 § D072 30

14 450 00

6 072 30

EXHIBIT

A-1L

 
Della Femina Advertising

MAGAZINE ORDER REVISION
Caunterman Glenn Wamer
Babsox Media, Inc. Babeox Media, Inc.
3550 Embassy Pkwy. 3550 Embassy Pkwy.
Akron, OH 44333-8313 Akron, OH 44333-8313
gwarnen@babcox.com
330-670-1234 #212
Fax: 330-670-7167
Publication : Counterman OrderNo.: 004272-00 Date : 10/8/2017
Client : TFi Envision, ince/SMP Page : 1 of 2 Ven/Rep ; counte
Division : TFI Envision, Inc./SMP Buyer : Susan Farren
Product : Standard Motor Products Description: SMP 2017 Counterman Magazine
Market :
insert Materiat Gross
Line Date Ad Size Headline Dus Amount
004 3/1/2017 2 RH PAGES Standard Diesel-Rd & Turbo Chargers 2115/2017 5.168.006
Material : 2 Right Hand Pages
Space Close: = 2/15/2017
002 4/1/2017 2 RH PAGES Standard Diesel-Rd & Turbo Chargers W320i? 5,168.00
Material : 2 RH PAGES
Space Close: 3/1/2017
“REVISED**
003 6/1/2017 2 RH Pages Standard DieseHRoad-Turbo Chargers 5/5/2017 5,168.60
Matorial : 2 Right-Hand 4CFP ads
Space Close: 5/1/2017
005 9/1/2017 4c FP TPMS-TOR-FOOSBALL 8/14/2017 5,330.00
Material : P4C PARTS
Space Close: 98/1/2017
006 9/1/2017 FALSE COVER Standard Diesel FJO27NX & ECK1 a14/2017 11,165.06
Material : FALSE COVER
Space Close: 8/1/2017
004 10/41/2017 1 RH PAGES TPMS TOR FOOSBALL MH5i2017 7,584.06
Material : Right-Hand-4C FP
Space Close: 9/1/2017
007 10/1/2017 Belly Band TPMS - Safety First 9144/2017 6,116.00
Material : Belly Band
Space Close: 9/1/2017
008 10/2017 10/1/2017 9,120.06
Material : 8-page Techsmart Insert
MAGAZINE ORDER REVISION

Publication : Counterman Order No.: 004272-00 Date : 10/8/2017
Page: 2 0f2 Ven/Rep : counte
Insert Matarial Gross
Line Date Ad Size Headiine Ouse Amount

Space Close: 9/1/2017

009 11/1/2017 1 RH PAGES TPMS TOR X-RAY 14/4/2017 2,584.00
Material : Right-Hand-4¢ FP
Space Close: 11/1/2017
Sub-Total : 52,403.00
Agency Conmmiasion : -7,360.45
Counterman
Babcox Media, inc.
3550 Embassy Pkwy.
Akron, OH 44333-8313
: z “2 od *
Se: fry. it i? %
Agency Authorization: oo : Date: 10/8/2017
Vendor Acceptance: Date:
The insertion order number must be on the Invoice. Invoices will not be processed without the insertion
order number.

Send two chacking copies along with Invaice to:
Dalia Femina Advertising

60 East 42nd Street; Suite 650

New York, NY¥ 10165

Attn: Accounts Payable
   
    

 

 

All other correspondance to:

~ INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Remit to: 3550 Embassy Parkway
Ca P.O, Box 78806 Akran, OH 44333-8318
a shee Claveland, OH 44101-4785 p: 330.670.1234 DATE INVOICE #
—— {, 330.670.7168
11/9/2017 2017-123594
Amy Pollard
Bill To: TFI Envision, Inc Advertiser: BBB Industries
111 Westport Avenue
Norwaik, CT 06851
PO Number Publication issue Year Ad Size Gross Nat Amount |
3342 AAPEX Express Now 2017 Full Page 7,630.08 7,630.00 $7,830.00)
Total $7,630.00)
{Totat: | $7,630.00]
Check #41741 paymant posted on 11/22/2017 7 30.00
Total Gue Afier Paymonts $0.00

 

 

 

 

 

Payment is due on or before 12/9/2017

FEO. ID. 27-11 28664

TERMS: 30 days from date of invoice, U.5. funds. no agency fee on averdue accounts.
Any claim for adjustment musi be prasented in writing within 20 days from date of bang,

Thank you for your business!
 

 
  

All othar correspondance to:
Remit ta; 3550 Embassy Parkway
LO. Box 75606 Akron, OH 44333-8318

 

 

 

 

 

 

 

 

 

 

 

 

 

Cleveland, OH 44101-4755 p 330.670.1234 DATE INVOICE #
+ 330.670.7" 11/9/2017: 2017123595

Amy Pollard
Bil To: TFI Envision, Inc Advertiser: BBB Industries

1il Westport Avenue

Norwalk, CT 06851

PO Number Publication Isaue Year Ad Size Neat Amount
3342 AAPEX Event Guide Nav 2017 Logo & Bold Listing 0.00 $6.00

‘Fotel $0.00
|Total: i] $5.00]

 

Payment is due on or before 12/9/2077

FED. ID. XX-XXXXXXX
TERMS: 30 days from date of Invoice, U.S. funds, no agency fea on overdue accounls.
Any claim for adjustment must be presented in writing within 20 days from date of billing.

Thank you for your business!
 

    

a a All other correspondence to:
ini” — im Ramit ta: 3550 Embassy Parkway
C r; | let || ) 4 » 10), Box 78606 Akron, OH 44333-8318
= B” Cleveland, OH 44101-4755 p: 330.670.1234 DATE INVOICE #
a —" f; 330.670.7168

11/9/2018 2018-139247

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amy Pollard
Sil To: TFI Envision, Inc Adverilser: BBB Industries
111 Westport Avenue
Norwalk, CT 06851
FO Number Publication tesue Year Ad Size Gross Nat Amount
3661 AAPEX Express Nov 2018 Full Page 7,630.00 7 636.00 $7,630.00
Total $7,630.00}
(Total: | $7,630.00]
Check #42381 payment posted on 12/5/2018 { -7, 630,00

 

 

Total Due After Payments! $0.00)

 

 

Payment is due on or before 12/9/2018

FED. ID. XX-XXXXXXX
TERMS: 30 days from date of Invoice, U.S. funds, no agency fea on overdue accounts.
Any claim for adjustment must be presented in wriling within 20 days from date of billing.

Thank you for your business!
   

_ Close.

 

_... Preview _
2 Unlock

All other correspondence to:

 

 

 

 

 

 

 

 

 

 

 

 

 

3550 Embassy Parkway
eae DATE INVOICE #
{: 330.670.7168
EV/12/2018  2078-139248
Amy Pollard
Balt To: TFI Envision, Inc Advertiser: BBB Industries
111 Westport Avenue
Norwalk, CT 06851
FO Number Publication Issue Yaar Ad Siza Net Amount
3681 AAPEX Event Guide Nov 2018 Loga & Bold Listing 6.00 $0.00
Total 50.00]
[Total: $0.00)

 

Payment is due on or before 12/12/2018

FED. ID, XX-XXXXXXX
TERMS: 30 days from dais of invoice, U.S. funds, no agency fee on overdue accounts.
Any claim for adjustment must b# presented in writing within 20 days from date of billing.

Thank you for your business!
All other correspondence to: INVOI Cc E

3550 Embassy Parkway
Akron, OH 44333-8318
p. 330.670, 1234 DATE INVOICE #

f: 330.670.7168 7/26/2018 2018-138454

 

Amy Pollard

Bat To: TFI Envision, inc Advertiser: Old World Industries
111 Westport Avenue
Norwalk, CT 06851

 

 

 

 

 

Publication Ad Size Production
T2 Poster 00
{Total: | $3,800.00)
Check #42217 payment posted on 4/20/2018 | =3,800,00)
Total Due After Payments] $0.00]

 

 

Payment is due on or before 8/26/2018

FED. ID. XX-XXXXXXX
TERMS: 30 days from date of invoice, U.S. funds, no agency fee on averdue accounts.
Any claim for adjustment must bs presented in writing within 20 days from date of billing.

Thank you for your business!
aituSTORY  mepia TF! envision...

1776 Sioadway | Suite 1640 | New York, NY [10019

   
 
 
  

ISTIC NT TRL LL ere la

 

 

 

   

   

" " ager SE e
Order Rel. #: SMP8ABO205 1B 3 Date: 4/20/48 Revised ‘
Advertiser: Standard Motor Products “Vendor: Babcox Media, Ine. :
Contact: Sean lareck Contact: Mike Matesk!
Phone: 222.246.5520 Phone: 330-670-2244 4219
Email: . sjareck@hillstory.com “Email: mrmaleski@babeox.com

See Media Plan Incorparated Hergin For Details Ga Ad Pacement.

Payment Due Date: Net 30 Days
Total Payment Due: 570,759.35

hHISTORY Authorized Signature:

 

  

Material  pettion Data:

      
 
 

      

 

 

 

 

 

ME o SAPS tema Aun Ome _ Ouning 2 TS ela =
BI0o-0F fuga rkatMqws som March Asya aboa250 Fuegfan Co WEmie
DOO Afgrnariathee. oon May Sfugfya F2ea5 Fireg Paq A Wwabwde $Lingn loan 42000
OM aiernerketties: com tat AUSALB 30255 Fund fin Webs te S21 oo kmonih A7o09
D3H+6S Sharmarkethgal (om Osteber asstfis Biase Pho Faed Par L. Waebute SLIDG GF T mari ALG
CNG Atterirath ettiews oo hovamber sOftfia | qayEssaa FH 2to fhetin a Weeanne $1,100 Do tonenth 4200
tit ARernast egvews com (Premive BuchdewnE PAIN ID TH ISTS BALBSAB Talus 900m §0, OO hs Top al Pegs Wwetaite 52.100 po Luenek Bick 1a,n6a
GoLe Atternvart ebNewa,com {Prerniurn Paaheiown} BSATAPLE M215 Pein RSE = WdS0. SS Tae of Page Webide $2700 O0 Lweek Bictk 18.000
DIE Aijeemnaraathtves com (Pema Pushes 5717/48 OFTNAB BALH38 AV2T/B | WOE $185 Top ot Page Weebine 53.008 dweek Glock 12.060
ORO-OG Axermarieitess corm iPmmiurt Paibdown) Lisiasas ISS wyisitk Sf Ise 00130, 500s 146 . Top of Fege Vretae S100 OG lweek flocs fanog
DE Brak#and? romind aan Math atu oes T2heg Chee Poa A Viel te $1: 100.00 i month 27.060
O74 Srvbe And mazad com Ser uw TARE 328250 Shyam Webte Siieada imenth 27200
027005 Aske Andi oatind cox dure S/is18 S/5f18 Tease Fred boy A Viatoce $i iteca i month 27,005
Did Serkeandirontind ear tale ei 6/158 The Fixed Fea A Wetde St ¢00 &) 4 poet 20,DESF
6330-07 friedndi ead com Sejrertiber siifta BAS 718 TIBa Fixed Pat. A Website §4.100 00 i monde 27,000
37048 BaieAdrd? roniiead cot Nevernber Apa fia bOsLE/ 12 AT Dynaraic rebate $1 igo 1 meer: 27,000
0323-02 Pabedrelt eibed com VIDEG hiny w/w Arafia Widto Spano wWited Wabiee $5.03 90 2 montis 73,00
0322-03 Brkeknd roniing con VIDED Oerebes afrfie asia Video Saumoriha Vaden Wabnte 54.407 00 i mianth 73.000
Mga] CORAIC han Loe Marsh Wig MiSfie 2000380 Fused Pos B Wabstete $1100 OG TP enpeth 27 n00
By - Sattennan ton iipet Bite Hisiii TFB Fired Pos. A Webtie 51100 imenth 27
G2e-O$ Commtentan toon inty GfLsle eyissia- T7eoR Dyrarrac. Wakuts 1.100 80 iment 27 RG
Bi3t0e Counters G25 Auaguat MUS Taigsik 778 Fued Por @ Wir tcte $1.10 3 i poetth . F796.
b3390? Esxandeitrians geo Seplember B/i/38 BYIS/IS 7340 Dyretne Wabnte S110 90 Ermeith aes
sO-OS Deunlarr h poe Ueteher BSU}/18 oa 3001750 Fued Pat & Webite Sie 60 imenih 27200
pose Gountennn tn Nowarrber IB/138 FOULS 4a 7280 Bynes Wektie $1,109 50 & month zF2oe
. 2 Bain Coustta ean com PARALLAS M2 Ys B/25/18 T9189 Fata, 70250 AS Webwate $1109 oo week axe
é gle one ts. Ceawerrnan te promium Puahewn  SZEM Ua S/27/08 41818 APIS J00450.900080 — tonoltege Webese $1100 00 St eepeh Bich TE
Oui0I Frost tar oom . ilarch asa wisn Tred Dynamat Wabiie 51 100 00 TM 7700
300-04 Srepeet-Car ce Atay aj7fia afteyig 176260 FregPoa kh || Webate $1,100 86 1 Alene 17900
bho teger-Cat nom duly Si sEs G/iSL1B Tih FusdPon & Webtsa $1.10 90 1liMonth ST 200
OMD-GS ImpertCar tom august TALE TABAS Tigesd Gynamic Weabste $1.100 06 i Month 37,000
D340-07 impat-Car cam Ocunher afa1iia gfLasie Tia Fuca Por A Weir $1,100 oo 1 Menth 37700
P6058 tmgon Car coe Aguatiber tehsse — 10ss8 7/18 3.750 fugd Por 8 Webite SLAG LMomn 37 ot
PH Jenpert lay cam Pecerier 2/8 1/15/13 74 Cy nace Website $7409 55  Maoth a7 206
B3Si-01 lenpeoar com WEG june Asda SHB Video S pomacthep Velen Vide beaite 53.036 o2 3 Manth 23.000
UST tps Cat com WE Sepiember dias eee Vaden Sparniortien Vickeo Wetsrke Fab SOF OES i Month 50.000
foo005 Tre fevigws coe March Pist et | Wis ie 7D Bynaeit Webtde 52900 2 t Month a7 EEE
fiat Thetirviee oon Miay asafte Sef 8 Tie Foetal Pod A Wabi 57 400 oc 1 fdanth toe
DOs Tireteviees tom kine SL4718 S/TS/45 7286 Bynamg ‘wWerbyie 57 10g OG | haath 27206
Bae Trefieens om faly BYLTIE BESTS 16d Fiawe Pog dt Wetnds $8500.00 1 Month 270
Osta? Vinee yee coett September aL/1E G/a5e18 afhrtd Byracer Webnie $1 pedo + Mans 27,90
DIShGe ThePevicw sor October AIT/B Bid? s8 77850 fleed Pon & Webtir 41 165 oo i Menib 200
Baki Tomenperawsrechiiian corn March Se/1n TiN5/ 38 TIa30 Chrnanic Wieboe 51300 3G ihtenih 45.005
DAAEOZ fomreonowt Techies cox April afifia 4/45/48 TIED Fred Poa & Webtcr SE16G fit Tp Mamb asc
D380 Torn ares Technician com Atay ayia afie/1a Taso Dynamic Wabete SiG & TL Month a5 OR
20M Tariionn Techigan pon june asia 498/18 23880 Fired Para A Webs 2) ree oo i Mort ab one
SDS Teramorer Tein or duly efile e/neiis Plast Dynamic Wetowe Sr led co § Marth 4500
D5b6-66 Tecmo Tertius Deen Septemce: BEd 6/1513 720 Feed Pea A Wetws $1100 co i Manth 45,000
Ds63-01 tarongrewaTechntician com WERNAA Croker Ti7Fis aspiag Water $oumat Websner Mebsda Fa fre cs

      
   

 

EXHIBIT

A-2.

has ORY Pia
factedential

 

 
Wis -YsfLe yes FeecPo..A 8 Websne = $8,300.00 1 Month 95,000
yy WAS/IE 77peo Dynamk ‘Webexe $2,400.00 1 Mant 97,900
S/Ue | S/25/28 7aEsO Fld Pot. A 86 | Webwe = $1,300.00 & Mowth 95,000
Sie «6/15/18 72S Dyrtamnie Website $4,100.00 4 Month 95,000
B/W B/E video Sperunninie  Videu Website $6407.00 ibkonth $508

   

Total Net Media Cost: $70,755.55

 

restive Agere:
HHSTORY Media Contack: Sean Jareck TFI Envision, inc. Contact: = Catherine Smith
1776 Broadway Sulte 1610 Phone: 212.246.5820 111 Westpon Avenue = Phane: 203.245.0700 0

New York, N¥ 10019 Emaa: spareck@hidstory.com Norwalk, CT 06851 Email: catherined tlianvislon.com

 
   

_ Minerals: Meterials for aach inctividuat iacertion vill be sent directly from the advertiser to the publisher by the Materials Cue Date listed above unless ofhervdse specified
fovelees: At evolzes must bu sent to HHSTORY Media only at the sddrest above and NOTto advertiser, inclede HO Mumber on all imeoices, otherwiteinvolce will be sent back without procetung

Enher Terme: WINSTON Media acts onty a4an agent for the advertises and does not guarantee payment from the advertier, wha ly solely responsible for payment ofthiparder. hitSTORY Media will
bit theadvertiser and, upon veceipt ofpaymnent due, will rene the amount dueto media vendor upos payment duedale. WhillsTOey Media does nat receive payment fron theadvertiter beforethe
Materlais Due Dare, then it may cance! this order immediately upon satica and without further obiigation to publisher, This 10is For zane time order onty and hiSTORY Meciamay change mod.iy
oF cancel shy of aff parts of thls 00 without penalty upon written sotice (via email, facsimile, or otherwise) 10 publisher on of prior to space claging and will haven further ob igatlon to publister.
Any unauthorired of incorrect Insertions will be the reagenslbility of the media vendor and nod AUISTORY Media of advertiser. the pdvertiserent tansincorractty due to any fault ofthe media
vendor neither DINSTORY Mediznor advertiser shall be responsiste lor payment for the advertlament. By accepting this 10, the medin vendot underst nds and agetet io be bound by ail terns and
condiilentcoataieed In thisiO, No verbal agreements are ecogedred Dy the parties. This the completa and exciusve under manding af the parties with cespent to this transaction. Facumilleor
Other copies shall be conudered at originals. No additional of conticting terms!n any other documents of correipondence shall apply

 

AOGTOAY Mantis
Confidential
HH LSTORY ) MEDIA @TFi envision...

 

1775 Braadyeay .& LOL | Mew York, WY 7 20019
eS Bera fe AGO

Onder fet, #: SMPBABI22017 Date: 12/21/17

Advertiver: Standard Motor Products Vender:; 9 Babcox Media, inc.

Contact: Sean Jareck Contact: Mike Maleski

Phone: 212.246.5520 Phone: 330-670-1734 4219

Email: sjareck@h@tttory.com Ematl: mimaleskigbabcox.com

Seq Media Fian incorporated Herein For Getails On Ad Placgrnent,

Paymant Due Date: Net 30 days
Total Payment Due: $10,285.00

HISTORY Authorized Signature: feat Lhe

      

BOS180 JPG, GiF_ at PRG

ahermarketNews Osi srengiine YAO) «Yay - Pos. 4 Digha) «= $1,200.00 nfs : 4.200

 

FOSNP201E030-01 Hewiletter Check dhru URL 2-weeek Bloch
aftarmarkethews FOGNI56 IPG, GIF. of PNG is
1OSMPIO1EO31-01 Global Ne er UTsfABA/ESPEB Yael 4MQa/17 Cick-theu U@L Pos. 1 Cantal $1,200.00 nit Lwek ” 18,000
aftermarkethews 3008250 JPG, GIF or PNG is
- L 17 1 . ; oe
fOSMP2d18031-02 Gioaat letter TSE/18-1/391/18 2/20: S18 Cek-thra UAL Pot.) Digital $0.00 aye > 16,00)
JOSMP20180900-0)  AltermatketNews.com jatuaty LWA? avez? Teero0 Powe Digital $1,100.90 afa 1-Month 43,000 -_
TOSMP2G180320-0] SrakeAndFrenténd com January 1y2afi} L227? 7 Pes, B Dighal $1,300.00 na i-Month 27,000 =
Brake & Front End 7 3008150 IPG, GIF, ar PNG - . ae
1O5MP2018032-01 awaletter USAMBa/TSINB BTA TT beyeeya? Citek-ahwer URL Poa. 1 Digital $1,100.00 nn 1-Week (Mon) 24,065
1OSMP2010G330-0i Counterman.com January VAL? Unnafi? faiga Oynarnic Digits! $4,100 80 ale 1-Manth 27,000.
Counterman.cam Paratiac: 71000
. 1" 7 . 5 oe
IOSMP2O18DI30-10 Perales YU ZA 12/2041 Wola Serohy thi a 7o0e2Stt winds aS Digna SLi0090 nia iWeek £000
LOSMP70330340-01 fiport-Car.com January WAT Layaaat 71a Fas. & Oigitat $1,100 00 nfs }-Manth 37,900 wn
TOSMP2B18O35-O1 Tae Review Hewsieater lanuary ANI? 2/2217 3016 Poq.d Oigitat $1.100 06 ne 1-Maenth a 17,762
lOSMP{0180350-01 TireReview.com dammuary wagiy pent 7190 Pot. Oogitai 51,100.00 afa {Month 17,000 tne
Underhned Senice 7 3000250 1G, GIF. oe PAG ;
1OSMPIOIED37-01 Sehier VASA YZ T 5/5 Clck-thru Link Pes 2 Ongitai $1,100.00 ea 1. Winelt Btoric _ 28582
Total Met Masia Cort: $10,285.00

 

Sens lergizes Tas Sreative Ageney;

RaTSTORY Media fantact; Sear Jareck TFHEnvislan, tne. Contact: Catharine Senith

1776 Graadway Suite 1610 Phone: 242 246.5520 111 Wentport Avenue Phone: 203.845. 0700 cit

New York, #¥ 10019 Ema: spareck@hBstory.com Norwalk, CT G685! Emad: catherine# tfenvisior.com

 

 

eee ICN Meas

 
 

mie STORY meptia MTF! envision.

4779 Bruadway | Suite 14iG Hew York NY¥ 7 10019 THE FOMMECTIO‘N TE CONVERSION ALEUCT

 

 
  

= ne
Order fet. #: SMPRABOIIOIS Bate: afta /48
Adwertiier: Standard Moter Products Vendor; Babcox Media, Inc.
Contact: Sean Mareck Contact: Mike Mateski
Phone: 212.246.5520 Phone: 330-670-1234 1219
Email: sjarech Phillstary.cam Email: mimateski@nabcew com

Seo Media Plan incorpurated Herein Far Details Gn Ad Placement.

Payment Due Date: fet 30 Day:
Total Payment Due: $17,323.00

HMETORY Authorized Signature: * fee Ce ype ie
co

 

 

Dye — Sermarkattlon's Daily wisneywAs wise wie 605x80 Pos. 6 trgital $2,100.00 os peenber 7

34-93 ohermeeriees Global VULRAII 2a STB somo Pos. I byte! $1,100.00 ao we ot peek o 16,000
pang Sermiskethews Global a teyis-2raaiie =| WAS/IB | 2/A/I8 Woxz50 Pos 4 Egil = 4000 ~ aweeh Black - 16,600
03 e encom, — MIG/IB-3a/18 42/8 —-W/SHIB gogresn gopiso TH St Page «= Owltal $1,100.00 a Lwesk Aleck 18,000
pazion «SMES FON ENG  siigeaiais (ass L/nBs18 3ton250 Fos. in we pigita: $1,200 08 a LWeek (Truk = 24,068
0320-62 BeakeAndFrontEnd.com February wane | uISa8 72ixg0 Bynamie Digits? $1,100.90 ~ Dmeeth 72,000
033-01 Counterman Newsletter Z/IG/LE-2AGHE LISIB | ayYfaa 000285 Pos. 4 Digs: $1,200.00 ~ gewaer tick SPH ORO
PI30-02 Countenmans.com. February Leite 1jLSrle F254 Gynec: Digite: #4,495.00 _ 1 monte 24,800 sas
pa40-02 impert-Car.com February 2B | Af15/ia 72x96 Dynamic Bigta: $1,100.00 or iMenth = 37,000
D302 Hint Review Newsletter February uae | iste 300255 Pos. 3 Digusl $1,100.20 oo 1 Month a 17,762
350-02 TireReview. com February UAi6 Af15s18 F28x8D Por & Digital $1,160.00 m= 7 Month 27,000 oe
p37.p2 «Unierheod Servite se aiise = US/IA AAS VA 300x256 Pot. Digital $1,109.08 - Lweek Block = 26,382
ni7-03 — Wnerheet Servite 2AG/O-Ie/IB | 26/1 S18 300x258 Pos. 3 Digtat $2,100.09 a {week Block ==: 28,382
D37G-D1 — Underhnadiervice.com February UAB Ly I5/16 726560 Dynamic bigitel = $1,200.00 a iMenty 5000
aa-01 bnpertCar February W2zwe 1/30/18 pac RMP ajacent #8 print $3,040.00 TPS Tech: Audi 1 27,075 ae
38-01 Tire Revit February YiaAe | Aya3vA8 rac ae ona, Print $3,080.00 Tugs te Servier I 32,229 a

D1; Rotatlon
Total Net Madla Cost: $17,323.00

 

Send trvelces To;

HASTOAY Made Contact: Sean Jareck TR! Eewittoet, tve. Contact: Cetherine Snth

L776 Becadevey Sate JERE Phone: 213.346.5520 211 Wattport Avenae Phone: 203.845.0700 210

New York, RY 10015 Enel: Mareck@hiitory coin Norwaik, CT O6851 frail: ther nz@nflenvsien,.com

    

ed whee ale be 6

     

SH? Bledes ny ay The ade

ah iftyobes, gthere'un Wawa vill Ge sont Lak the) grating

 

 

» TEMS teak,

   
mLE STORY | mupta @ TFI envision...

1776 Broadway | Suife 1510 | New York, NY | 70019

 
 

Order Ref. #: SMPBABO20518-2 Date: ef5rae Aes
Adverter: Standard Matos Product: Vendor: Babcox Media, inc.
Contact: Sean Jareck Contact: Mike Mateski

Fhone: 242.246.5520 Phone: 230-670-1234 2215
Email: sjareck@hilistory.com Email: =o mmaleski@babcos.com

See Mediz Plan incorporated Herein For Details On Ad Placement.

Payment Due Date: Net 30 Days
Total Payment Due: $68,255.00

HISTORY Authorized Signature: f ct rc Guveks

 
   
   
 

   

   

   

 

   
      

  
 

 

 

 

 

: Pa a fi Space Ch
MMT aftermarkettiaws Daly Mewitetien ——-SG/4E-VBA/36 UNS IAA ORS orienad Pon. Rewslener | S1,A0000 dx Dweee Bind 8200.
30.04 ahennarkettiews Gaily Newsletter S/UTOSAUSIIS afaie afi7/ia S0SxA0orTextad Pos.6 Newsletter $1,100,009 tn DeweekSiock «= 8,700
030-05 afrernarkei Mawes Daily Newsletter G1 /48-6715/18 5/1/18 9/15/18 60SaB0ertesad = Pes. 0 Newstetter «= $7,000.00 Ia Z-werh Giock =|.)
30-06 atermarkethigen Dally Newsletter TGP LE-F/3 UE 6/15/18 6/29/18 6OGuiiortemad = For. § «= Newsletter «= $1,100 00 In 2eweelh Boch = .200
OxhO7 aftenmarkethiews Cally Newsletter S167 18-S/30/18 ayIG/18 ay31/1e 6DGa80 of Text ad Pos. 0 Mewsletter | SLING) ix dover Bock = 8,700
OS aftermarhethiews Daily Newsletter 10/26/18: 10/31/18 9/17/16 10/1/18 60Sa80 of Text ad Pos.4 0 Mewsietter $2,100.00 0 dn Jowerk Hock = =- 200
6-03 aftenmarkethiews Daily Mewslener WY 15f18 1ayfifia 1o/1S/i6 S05aRorTextad Pos. 1G Newsletter $2,100.00 ix 2-week Glock = 9.200
031-03 afvermarkethews Global Newsletter af 1/18-Rs 35/18 yi Ura 3OMesOorTextad = =—Pos.. Newsletter = $4,100.00 In -week Block «= 16,000
031-06 adyermark iNew: Global Newletter WIGS /F1/ 1B aie/ia ae qaysB 300750 of Text ad Pox. t Hewiietter 50 00 da Z-wetk Block = 16,008
D257 aternarkeisews Gobel Newsletter 4f115-4/ 15/18 M116 3/15/18 200K orTert a? = Pet. Newsletter «= S1,IDE.00 0c 2-wenk Bloch = 5,000
D318 aftennarkethiows Global Newsletter 4/16/18-4/30/ 18 afsefi8 afifie ROrMorlertad Port Newtener 50.00 li 2weed Block = 36,000
Dat ahternpriethews Glotal Newsletter S/1/18-5/15/18 YUE Af17/1B HOD ortedad = Por. i || Newsletter, «$1,100.00 ln 2-weeh Block = 16,000
631.10 altarmaskethewes Global Kevetter S/ip/1a-ssayie a/6/1a sys WOxtsdorTetad = Pos. 1 0 Newsletter $0.00 Ys 2werk Block = (16,000
03113 aitqrmarketheees Gighal Newsletter 6/1) 38-6/35/18 S/UA8 5/15/18 300025Qorfestad =  Pos.1 09 Newsletter «= S.100.00 0 ix I-week Block = 16,000
ba1-i2 altermarketNews Ginkal Hewsletter G/16/18-6/30/ 16 5/16/18 ofifis BOT orTetad = Pos. 1 Newsletter fo.0b Js Pewetk Boch = 16,008
Di- adkgrmarketiaws Ginbal Newsletter WAU 7/15/18 6/1fs 6/15/18 3eLOorTeted Fos. = Newsetier SLI OO «aa Jewesk Binch «= 16,000
D114 aftermarkethiews Glabal Newsletter TA 18-7/ 32/48 S/1S/18 fafa 3OOeLs0 ortert ad = Pos. ts Mewaletter S00 da dewqek Bick «= 16,000)
Dat-15 aftermeskethews Global Newsletter 418-97 15/18 aes 16/8 S00eTS008 Tented = Pos. t 0 Newsletter «= SLIGG.O0 da waa Bick = 16,000
034-16 aftermarkethiews Global Mewsletter 87 76/18-6/32/ 18 7/16/18 BL/ia 200g Tertad = Poy. 1 Newletter $0.00 ds Teweek Moth = 16,000
31-17 aftennarkethiewes Global Mewsletter 9f1/18-9/15/18 vB w/15/18 300x250 oF Test ad Pos. t Newsletter $1,100 00) la Lemtek Gch = 16,000
DIE ahermartetivess Glabal Newsletter 9/36/18-9/30/148 s/16/18 B/31/18 S0050orTetad = Pos. 1 0 Newsletter $0.00 20 Deewak Block = 16,000
o34-1¢ aMernackethews Glos! Hawsletier 1/17 18-10 / 18/18 a/40/18 S/14/15 OOK 56 oF Tent ad Pas. 1 Newsletter S100) 90 da Qaweek Binck =: 16,000
8-3 altermarkethews Global Newsletter 10/36/18-10/91/18 afiq/ia 1071/18 M00n2MorTetad Poul  Newshetter 55.00 Vs Deweek Binck 18,000
Od1dt attermarkethiews Global Newsletter E/2/18-11/15/18 ITS 10/15/38 200a3S0orTemad = Pos. 1 Newsletter «= SLID. de 2-week Glock = 16,000
BAL-22 ahtermerkebhews Global Newsletter 22 16/18-11/30/148 10/16/18 ww 20OhGZ50orTextiad = Por. 1 Newsletter $0.00 Ix I-week Mock = - 16.000
31-23 aitermarkethtews Giahsl Newsletter 12/1/1812/18/18 1y/ifia ALY 15/18 WOxTsdor Texted = Pop) Newsiebler = ST,N00.00 0 Js teweekilock = 16,000
031-74 athommarkethiew; Global Newsletter 12/16/18-12/ 3/18 LIF26/48_ 430/38 3002250 of Text ac Pos. 1 Newaletier 50.00 Vs Teveek Bick 16,000
032-93 Brake & Front tnd Newsletter 3/12/18-3/1a/18 wif 16/48 WIS orTedtad  ofos,4 0 Newsletter = 51,100.00 1.Week (Mon) 24065
032-04 Brake & Front End Hewsietter a2 {18-4 )8/ 18 2/5/18 abaya Bor estad = Pos. Newsletter = S4,100.00 | -WeekiMon) 624.065
32-05 Brake & Front End Newsletter 4/90/18-5/6/18 afta as bef MODDorTestad = Pos. 1 Newsleter «= 51,100.00 1-Week Mon) 24,065
032-06 Grake & Front End Newsletter 6/10 /18-O/LT/IE ssiafia 5/28/18 307500 Textad  Pos.1 0 Newsletter «= $1,100.00 9 1-Weeh (Mon) 914,065
pi207 Brake & Front End Newsletter NIG{LB-TATT/18 ei Tye J00e7iihoyTextad = Pos. i = Newsletter SL00.00 = -1-Week[Mton) (24,065
132-08 Grake & Front End Newslerer B/20F18- BA 26/18 Weal efasla OOO textad = Pos. 10 Mewsletter = $4,100.00 1-Week (Mon) 24065
032-09 Brake & Front End Newsletter a LOVES 1st e ay1a/ia Rat 00n250o0rTextad = Pos. 10 Newsletter «$1,100.00 1-Week (Mon) 24.065
92-10 Brake & Front End Newsletier BFS4 LE OPPO LE wy27/18 a/O/Ua Woon testad  Pos.2 9 Newsletter «$1,200.07 = I-Week (Mon) = 24,065
32-11 Brake & Front End Wewleter 10/15 is O28 8/17/18 10/1/18 WOO 0orTened Fon?  Newsletier «$1,700.00 E-Week {Mon} 9 24,055
032-12 Brake & Front ind Hewsetter bi/S/AB-11/00/18 10/a/18 1G/22/18 200250 orfexiad Pont = Newslemer SLIGO i-Week(Monj 24.065
D33-02 Counterman Mewstener ie) 18-a/ 20/18 216/18 agysia WOIsdorlened Por? Newsletier = 51,50000 ix 2weel@ick 24,000
033-03 Counterman Mevesletier Af L/YB-A/05/18 ay 3/48/18 JohaiiorTemad = Pow 4 Mewilemer | SL G00 00 le T-week Bick = (24,000
033-04 Counterman Newsletter afig/18-4/30/18 af L878 af2s18 WMOeIorlened  Pos.] Newsletter $1,200.00 ix d-week Meck © 74,000
133-05 Counterman Newsletter S/1/18-5/15/18 af2/la afte 2OZWOorTetad ford Newsiener $1200.00 is Tweck Block © 34,000
D33-06 Counterman Newstetter 5/36/1805 /31/18 4/16/18 sie R00u7SDerTexad = Pos. Newsletter «= $1,100.00 lx 2eweek ack © 24,000
n33-07 Tounterman Mewstetter B/1st8-6/45/i8 sfa/18 SfES/ 18 WOesder lets Pad Newsletter «= $100.00 lx Zeweek Bick §=—-24,000
Da3-08 Counterman Newsletter 5/16/18-6/30/18 S/16/18 6/1jin A0ugS0orteriad Fox Newsiemer =| $1,200.00 9 le 2-week Slack = 24,000
p3a09 Counterman Hewshetter 7/26f18-7/41/18 e/1sfia FEUB BMOaOortened Fo] | Newslener |= ($1200.00 lx Z-weet Bink 14,000
033-10 Counterman Newsletter 8/16/18-6/31/18 Tl6f14 B/1/18 3106250 or Text ad Pos. a Newsletter $1,300.00 1k d-week dick = 24.000
53-22 Countenman Newsietter 5/16/18-9/30/18 afresle a/3/168 ADO orTertad = Pos. 0 Newsletter «= 51,200.00 = Lx 2-week Block «= 24,000
PG9-12 Coanternan Newsietter 10/15 /18-10/91/18 S/17/16 io/ 14s 200250 of Terk ad Post fiewileiter $1,200.00 ix 2eweek Block 34,000
B34-0} ImpartCar Newsletter US/2018-S ALB sia 2/15/18 202der Tet ad «= Pos. 2) Hewsletter = $1,000.00 Tweek Bock z1418
adit Importcur Newslettar SABER ALESIS 2/26/18 BIBS 3002256 of Text ad Pos. 400 Newsletter = $1,000.00 J week Block TL4Ls
Os ImpeatCar Newalerler aflpe-eiay is a/S/ia ayia 1s 0G0orTeaad = Po) Newsletter = 5 p0e.o0 werk Block ea
p44 Impon(ar Newsletter 4/73/18-4/79/38 3/26/18 afojia 3200750orfesiad = Pos.1 Newileer = $1,000.20 2 wegit Block 2414
034-05 Importiar Neweener S/o ays hayis afa/id 4723/18 B0DTSder Text ad = Pos. 10 Newsletter = $1,000.00 Tweek Block TLE
034-06 ImpextCar Newsletter 6/4/26) 10/98 Sia 20/18 2002500rTestad = Por. 1 Newsletter «= 51,000.00 Tiwbek Bock qh4is
SISTORY Meta

Contigden ttt
0407 Impontar Newsletter 6/18/18-6/24/18 SfPtE Sf47 1a 300n750 of Text ad Pos.1 Newletter 51,000 00 A week Block 21448

 

 

 

 

 

134-08 bmpontar Newiletter POT ESTA S/LE GPLIIE 6/25/18 3001250 of Tet ad Pos. 1 Mews letter 41,000.00 Twtek Block tEALE
034-09 fmporttar Newsletter BN3718-8/19/18 Ty18/18 Habs tonadortemad = =Por 2 Newslener = 97.00.00 A week Glock 71a
B34-30 TmperrCar Newslener Saf a-a/o sis aaj is Bib/Ma 300x280 of Text ad Pos 1 Newsletter 51,000.06 2 week fiock 21418
034-81 impontar Newslener 9/247 16-9/30/ 18 S/27/18 S/HyTIS Sas orTetad Port Newsletter = $2,000.00 1 weel Block 21418
034-17 Imparttar Newsletter 10/35/18: 1029/18 S/LI/IB ios a 3OOsiSorTetad Pood | Mewsener =§ $7,100.00 ‘1 week Blotk 2448
034-13 imporiCar Newstetter WTS E Eee 1Gfi/1B LOsT5/18 300250 ov Textad Pas. 2 Newsletter $1,100.03 Lweek Bock 24a
034-14 Importler Newsierter Lifssteaa syste 10/a/18 30/22/18 SSO orTetad  Pes.2 Newsletter 51,100.00 Lweek Block 214)
bas-43 Tite Review Newrthetter Api B18 D1S/18 300x250 of Text ad Fos 2 Newsletter 51,100.00 I Month 17,762
a5 64 Tire Revlew Newsletter May afte a/16/98 200250 or Tent aed Pas, 2 Hewsietter $1,100.00 t Month SP 782
Das-4 Tine Rewiew Mewsletter tuly 6/1/18 6/5/18 400250 of Text ad Pos, 4 Newsletter = $1,100.00 i Month 17,782
C3546 Tire Review Newsletter Auguat 2M Wi6/t8 2ONOertenad Pos. 2 Newsletter «= SLI00.00 i Month thTb2
035-07 Tine Review Newsletter September aft /18 afis/1e Wesertertad Fos 2 Newsletter $1,109.00 iMonth S778?
035-08 Tire Rewiew Newsletter Oxtober a/aufia afiai1e 3001750 of Tent ad Pos. 2 Newsiener $1,100.00 iMenth 177d
036-04 Ternarow's Tech Newiheter Agri Was i518 306x250 of Text ad Pos. & Newsietter $1,100.90 i Month 16,000
036-02 Tomorrow's Tech Newsletter May aria e/i6/1a MikiSGortexstad Por $ Aeweleter 51,100, 00 1 Month 16,500
036-03 Tomorrow's Tech Newsletter dure Beas S/15/18 300x256 of Text ad Pos. 1 Newsletter $4,100.00 iMeonh 36,008
DI6-O4t Teminergra's Tech Meverherter Saytqmber B/i/ie Bf1S/ 8 300x250 of Text ad Pos. i Newslerter $1,100.00 t Mlenth 16500
036-6 Tomongw's Tech Newsletter Grépber a/3t/ia S/iafie 300250 of Text ad Pos} Newsletter $1,100.00 A Menth 140m)
374 Dneeshood Service News letter SF kG 18-4/22/ 5S a/ib/18 BAG 18 3002750 or Test od Pas. 7 Newsletter $1,100.00 1 week Motk Th 382
63746 Underbood Service Newsletter SPU S/LIB 4/6/18 4/16/18 3006250 or Textad = Pos.2 = Newsletter = $1,100.00 1 weel Block aR
037-6 Unelerhood Service Newsletter BAA E-G/10/18 5fa/ie S/1As18 3000250 or Text ad Pos. i hevthetter $3,100.00 l week Notk 28,382
GiT-DF underbood Service Newsletter N@Y18-7779/38 6/22/18 Mus 3MR250 af Text ad Pos i Newsletter $1,200.03 lweek Back 28,387
Gswe Linderhood Service Newsleter BUT AB-9/2/18 W2771B RGAE 300256 of Text ad Pa. t Newsletter $1,100.00 Leveek Bloch 183682
oe Underhood Service Newsletter SPLITS IS/ ES Bf By2f ie 300250orTestad Pos 2 Newsletter $1,100.00 dormek Block 28,382
G37-10 Underhood Service Mewstetier VO/LSF HE 50/21/18 9/14/18 tase 5002250 of Text ad Pat. 2 Hewsiettet $1,100.90 4 week Block 2382
63-41 Linderhond Serve Newstetter A/S / BTL /4/18 9/28/18 30/8/46 300080 orTested = Pos. t 0 Newsletter = $1,100.00 A week Sick 28,467
Oi}? Laiethoad Service Mewasletter Ud/42/18-1/ 18/15 AD/17/38 IOIFI/AB 3R2 50 oF Text aE Pea. 3 Newsletter = $1,100.08 week Beck 2B SEL
B3?-y3 Unaderhood Service Newsieiter 21/25/39 12/2/18 10/76/14 Th 5/M 3002255 of tert ad Pos. 1 Mewtietter = $1,100.00 Eweek Sock 78382
Bi7-14 Undarhood Service Newsbecter WUMIRTISLaeaiae AID s00Rs0orTedad Pot. Newsletter S1,200.00 twee Sick 78,382
Total Net Media Cast: $68,255.00

 
   

Send tnrolees To:

HHISTORY Media Contact: Sean Jarack TFI Envision, inc. Contact: Catherine Smith

1776 Broadway Suite 1610 Phone: 212.246.5520 111 Westport Avenue Phone: = 203.845 0700 410

New York, NY 10019 Email: sjareck@hillstory.com Norwalk, CT O6851 Email: catherine@tt(envisian. cam

 
 
  

i peek rs
Sater ais fur padhondisarty nl

 
 
  

fipwdeces (nuit Be son to Rie PORY aledi goedy as De addliess giepare ah ea) ib adestidisey iy
fet, HAR STE?
por retype . ei i AO Bh it dy te, y ity? fram the adwerd apr
yand ho LSTOY Mets ivy
sant ea ducther
SMOG, RAE ALET Peet y
at undersands and
cuties dp dog of fe parties vette

  

  
 
  
  

    
  
  
  
 
   

  
 
 
   
  

 

jo Gate,

 

at po ma biishy
t pea gat
adie virstiar gad aoc bg lary Mod:3 ge
nent fur theadeeriserncrt Gy see

Tiegottiis Thais the cn

 

ch viet, aide
obligat)
Hu tea oy

peepee aed big aot
gl pe reagarbig for 6

it pgruermenis ars focng

   
  
 

 
 

   

 

     

 

wid Lurenss rrespordende thall Spgiy.

 

PATCHY toed ba
Contidemtial
wiLES TORY i aMeoia Mire:

1776 Broadway | Suite 1610 | New Yark, NY | 106719

envision. «

 

 

Date: 3/22/18 Vendor: Babcox Media, Inc.
Order Ref.#: PEAKBABO32218-1 Contact: Mike Maleski
Advertiser: Old World Industries, LLC. Phone: 330-670-1234 x219
Product: Peak Anti-Freeze / Coolant Emali: mmaleski@babcox.com

 

Publication J issue f Run Spare. Materi Nat Media
I :
ot Placement Start Date Date Closing Closing Unit Position Fdltorial Media Cost [SD] Insertions Circulation
Antifreeze: Coelant has
Adjacent to becamea “forgotten
IGPEAK2018-PCTMD1 Counterm 5/1/18 4fTft 4/24/1
ounterman AL May ATAB A(R PAC a tifreeze Editorial fluid” thankstolonglife  °""* $3,995 i 38,176
additives.

Opposite Relevant P.A.R.T.S. (Professional
JOPEAK2028-PCTMI2 Cauntermar g/1/AB September a/17/18 8/24/18 Pac Editorial OR RHP Autamative Repair Print $3,995 1 38,176
Front of Book Technician Survey)

Adjacent to Coating APEX Show | ASE
JOPEAK2018-PCTMO3 «9 Counterman «10/25/18 = Qrtober «9/28/18 10/5/18 pac System [Potential Ow ISSUE, Print $3,995 4 28,176

Tapic) Editarial P2 Test Prep Guide

 

 

$11,985.00

 

Net 30 Days

ve ES COT Mm ee ere els)

 

 

 

 

 

 

Send Invoices To: Contact:
hillSTORY Media Sean Jareck
4776 Broadway Suite 1610 212.246.5520 ‘ Cf.
New York, N¥ 10019 sjareck@hillstory.com Jean Yueh
hNISTORY Media Authorized Signature
TFt Envision, Inc. iz Bali
111 Westport Avenue 845.0
Norwalk, GT 8851 in@ttiemasion.com 3/22/2018

 

 

Date

        

‘Materials: Materials for each individual insertion wiil be sent directly from the advertiser to the publisher ay the Materials Ove Datel isted above uni:

tnvo'ces: All invoices must he sent to hiiSTORY Media anly at the address above and NOT to advertiser. Inctude PO Number on all invoices. oth erwise Invoice will besent back withaut processing.

Other Terug: bill STORY Media acts only as au agent for the advertiser and dogs not guarantee payment jrora the advertiser, wha ss spiely responsible for gayment of thisarder. hillSTORY Media wil! bill the advertiser and,
upan receipt of payment dur, with remit the amount dueto media vender upon payment due date. If hillSTORY Media does not receive payment from the advertiser before the Materials Due Date, then it may caricef this
order immediately upan notice and without further obligation to publisher, This(Q is for aone time order only ang HiliSTORY Media may change, modify or cancel any or ali parts of this tOwithout penalty upon written
notice (via email, facsimile, ar atherwise) to publisher on or prior to space closing and will have na further obligation to publisher. Any unauthorized of incarrect insertions will be the responsibility of the media vendor
and not hiliSTORY Media or arvertiser. itthe advertisement runs incorrectly dué to any favit ofthe media vendor neither niiISTORY Media nor advertiser shal! be responsible for payment for the edvertisement. By
accepting this 10, the media vendor understands aad agrees ta be bound by all terms and canditians contained In thls (OD. Wo verbal agreements ore recognized hy the parties. Thisis the complete and exclusive
understanding of the parties with respect to this transaction. Facsimile or other copies shail be considerec as originals. Na additional or conflicting terms (nN any ather documents or correspondence shall apply.

 

hiSTGRY Maia
Confidential

   
Page 1 of 4

 

ETIVISION. « ine

ae ES TORY Meptia meter

 

 

Statement of Work

Date . January 25, 2018
Client . Standard Motor Paris
Initiative © Media Planning and Buying
Requested by Phil Hutchens
From : Elizabeth Ball and Carol Karpa

 

Objectives

hiiSTORY Media / TFI Envision will develop a 2019 media plan for Standard Motor Parts; as
well as purchase, optimize and provide analytics of the approved plan. Fees and Commission
wil be applied against the media budget.

 

Project Scope

This SOW covers the following activities and deliverables:

Media Planning and Buying Services - to develop plan to generate awareness of SMP
Products. Services may include (as needed):

General advice and counsel in the media market

Design and develop a media plan to address SMP’s marketing goals
Negotiation with media outlets on behalf of SMP

Purchase of selected ad placements

Confirmation of ad placements

Payment of ad placements

Ongoing Optimization of Media

Regular reporting results to SMP

Work collaboratively with the larger marketing communications team to insure consistency
of message; and to negotiate additional PR opportunities/events

« Other activities as needed to support the overall growth strategy

EXHIBIT

Miri envision 11 Westport Avenue | Norwalk, CT 06851 A 34
Page 2 of 4

 

Terms and Assumptions:

1. Term begins January 1, 2019.
2. Term: Twelve months, automatically renewed unless either party provides written notice
to the other of termination at least sixty days prior to the expiration of the then current

term.

3. Planning, Digital Channel set-up & Analytics fees are fixed. Buying fees are based
upon annual spend:

a. Media Planning

i. Initial Planning will include design and develop an initial media schematic plan.

ii. Once initial schematic plans are approved, design and develop full media plan
to address clients marketing goals for the relevant period. After presentation of
the full year plan, we will provide a revision based upon client input. Fees for
initial schematic, full media plan and a revision will be based on client goals/
media spend and due 30 days post approval of full year media plan. The fee for
planning is $25,025.

iii. Should SMP request any additional planning or subsequent revisions (such as
those based upon budget cut), we will estimate the time involved and present a
separate SOW and associated fees for the work requested. Work will only be
executed after signed SOW. Fees will be due 30 days post signature.

Media Buying will include placement of all media including Video, Print, Digital
Display, Native, Direct marketing, and various Events/Promotions utilizing added
value from considered media properties. Payment shall be due within 30 days of the
invoice date. Media Buying fees are structured based upon annual spend.
i. If gross media budget is $500,000 or more, the fee is 19% of Gross media
placed

ii. If gross media budget is less than $500,000, the fee is 20% of Grass media
placed

Digital Channel Set-up fees. As it requires substantial time to properly set up each
digital channel so that it can track Key Performance Indicators, Agency will install
and implement a program for SMP for each approved media channel. Cost is
estimated upon initial discussion and scoped out in a separate attached SOW
Appendix. Estimates may change based on actual media channels utilized. Work
will only be executed after signed SOW. Fees will be due 30 days post signature.
Tracking/Analytics — hilSTORY Media will bill an hourly rate of $175 for Analytics
performed and will be issued to SMP on a monthly basis. Cost estimates and scope
are provided in a separate attached SOW Appendix. Estimates may change based
on actual media channels utilized as well as if robust analytics are required. Monthly
analytic fees will be billed quarterly. Payment of these invoices is due within 30
days of the invoice date.

34 party Digital Serving on Monthly Basis - if Agency engages a third-party

company to traffic or serve digital media, Agency will inform SMP in writing, the
expected costs of the proposal and obtain written approval prior to initiation. Any
third-party invoices reflecting charges incurred by Agency will be billed to SMP and
shail not include any mark-up. Payment of these invoices is due monthly within 30
days of the invoice date.

mer environ m1 Westport Avenue | Norwalk, CT 06857

GERTA

Cyr

      
Page 3 of 4

Legal! Relationship Details

1) Payments

a)

The Client wil be solely liable for payment of all vendor invoices until the Agency has been paid by the Chent for those
inveices. The Agency shall be solely liable for payment of all vendor invoices orice the Agancy has been paid for those
invoices by the Client. Sequential liability is endorsed by the American Association of Advertising Agancias.

2} Legal

a}

b)

o}

qd}

8)

i

The Agency is autharized to enter into media contracts for time or space on behalf of the Client, providad they have
written authorization from the Client.

Each party shall not, without the express written permission of the other, reveal or otherwise make available to any other
parson of entity any confidential information or trade secrets regarding each other's products. services, business,
customers. of methods of operation which were derived directly from either party durmg the term of this SOW, unless
required to disclose the same by law or uniess such information becomes public through no fault of the other party.

At such time that work that Agancy has performed for the Client becomes public, the Client agrees to allow Agency to
publicize the work/client name/logo for Agency's benefit unless ihe work is of 3 confidential nature or would nat project a
positive image of the client. Agency agrees that such publicity shall not divulge or compromise any trade setrets or
confidertial information of the Client.

The Client agrees fo reimburse Agency for all expenses, including but not imited 19. attorneys’ feas and court costs,
inoutred by Agency with respect to the enforcement of any provision contained herein.

Any dispute arising under this Agreement or the termination af this Agreement may be submitted by ether party to
arbitration ir) New York, N'Y, under the commercial rules of the American Arbitration Association before a single
arbitrator. Any award will be enforceable in any court of competent jurisdiction and will not be inconsistent with the terms
af this Agreement. The non-prevailing party in any arbitration will be assessed the cost of the prevailing party's
reasonable attorneys' fees and expenses.

Neither party shall be deemed in default of this Agreement to the extent that performance of its obligations (other than
Client's payment obligations} or attempts to cure any breach are delayed or pravented by reason of any act of God, fire,
natural disaster, accident, riots, acts of government. acts of war or terrorisrn, shortage of materials or supplies, or any
other Gause beyond the reasonable control af such pariy.

 

Acceptance

The client named below verifies that the terms of this Statement af Work (SOW) are acceptable, and
that the party hereto named is acting with the proper authority of his/her campany.

Standard Motor Parts

aati,

Client company na

at LES Lil

   

Full name 7

 
Page 4 of 4

hiISTORY Media
Client company name

Carol Karpa

Full name
Managing Partner
Title

 

 

of

12”

f / -

oo L AAD ES ee,
NE if

 

Signature

1/25/19
Date

 

TFI Envision

Client company name
Elizabeth P. Ball

Full name
President

Title

 

 

a

rere

 

Signature
4-25-19
Date

 

Ce aia 1 Westport Avenue | Norwalk, CT 06851
Babcox Media

3550 Embassy Pkwy
Akron, OH 44333
Phone: (330) 670-1234 Fax: (330) 670-7168

TFL Envision/Stenciard Motor
Elizabeth P Ball

114 Westport Ava
Norwalk, CT 06851

Thank you for your payment. The following
Information provides the details of this transaction.

 

JFransaction: Sale
Date / Tlme : 5/30/2019 2:37:06 PM CST

Invoice #: Prepay June Underhood
Servica

Customer#: 1
PO /Order#: 1

Card Type: American Express
Card Number : 20OOOGOO0XX2008
Entry Method : Keyed
Total Amount: 5100.00
Authorization : Approved - 292535

 

Reference Note:

Please contact us If you have any questions
or if we can be of further assistance,
Babcox Media

3550 Embassy Pkwy
Akron, OH 44333
Phone: (330) 670-1234 Fax: (330) 870-7168

TRi EnvisionStandard Motor Products
TFi Envision

144 Westport Ave
Norwalk, CT 08851

Thank you for your payment The following
Information provides the detalls of this transaction.

 

Transaction: Sala
Date / Time: 4/10/2019 2:46:27 PM CST

invoice #: Prapsy May 2019
Customer#: 4
PO/Order#: 1

Card Type : American Express
Card Number : XXXXXXXXXXX2008
Entry Method : Keyed
Total Amount : 5000.00
Authorization : Approved - 253568

 

Reference Note: Tomorrow's Tech website

Fisase contact us if you have any questions
or if we can be of further assistance.
Babcox Media

3550 Embassy Pkwy
Akron, OH 44333
Phone: (330} 670-234 Fax: (330) 670-7168

TFi Envision/Standard Motor Products
TFi Envision

111 Westport Ave
Norwalk, CT 06851

Thank you for your payment. The following
Information provides the details of thia transection.

 

Transaction ;
Date / Time :

invoice # ;
Customer # ;
PO / Order #:

Card Type :
Card Number :
Entry Method :
Total Amount :
Authorization :

Sala
4/10/2019 2:46:23 PM CST

Prepay Apri! 2019
4
1

American Express
XXMXXXXXXAXZ008
Keyed

4173.00

Approved - 279130

 

Reference Nota: Import Car eNewsletter

Please contac! us if you have any questions
or if we can be of further assistance.
Babcox Media

3550 Embassy Pkwy
Akron, OH 44333
Phone: (330) 670-1234 Fax: (330) 570-7168

TFI Envision

111 Westport Ave
Norwalk, CT 06851

Thank you for your payment, The following
information provides the details of this transaction.

 

Transaction : Sale
Date / Tima: 6/7/2019 2:48:09 PM CST

Invoice #: 2019-152744
Customer #: 1
PO /Order#: 1

Gard Type : American Express
Card Number : XOOOOOOXXXxX2008
Entry Method : Keyed
Total Amount: 12750.00
Authorization : Approved - 247665

 

Reference Nota: Counterman

Please contact us if you have any questions
or if we can be of further assistance.
WWR#H40396340

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
BABCOX MEDIA, INC. ) CASE NO. 5:19-cv-01786
)
PLAINTIFF, ) Judge LIOI
VS. }
)
) DECLARATION
TFI ENVISION, INC., ET AL. }
)
DEFENDANTS )
)

I, Jay Eckstein, hereby declare as follows upon my own personal knowledge, pursuant to

28 U.S.C. § 1746:

1. I am the Director of Marketing Services of Standard Motor Products, Inc.

(“SMP”), and have personal knowledge of this matter pursuant to my employment.

2. SMP is an independent manufacturer, distributor, and marketer of replacement
parts for motor vehicles primarily in the automotive aftermarket industry. SMP was founded in

April 1919 and has its principal executive offices located in Long Island City, NY.

3. In the course of advertising its products, SMP works with various advertising
companies, such as TFI Envision, Inc. (“TFT”), to create, coordinate and place its advertisements
in various print and online automotive industry publications.

4. SMP has worked with Babcox Media, Inc. (“Babcox”) of Akron, Ohio for many
years, and Babcox has published SMP’s advertising in numerous print and electronic media

platforms.

5. In 2018, SMP contracted with TFI to place several advertisements for publication

in Babcox media platforms. These advertisements were placed by Babcox as required.

6. In order to compensate Babcox for its media services in 2018, SMP sent
payments to TFT for Babcox’s invoices, with the expectation that TFI would forward SMP’s
funds to Babcox in payment for the placement of SMP’s advertisements.

1

EXHIBIT

b

 
7. SMP became aware that in 2017 and 2018 TFI had used third party media
agencies, including Detla Famina and Karpa Diem. SMP was informed by TFT that Karpa Diem
merged with an entity known as Hillstory Media (“HillStory”), SMP was made aware that TFT
engaged HillStory to assist it with the placement of its advertisements with Babcox, however,
SMP continued to make all payments due relating to such advertisements to TFI. .

8. In early 2019, TFI and Hillstory, acting jointly as the “Agency,” provided SMP
with a Statement of Work agreement, signed by Elizabeth Ball of TFI and Caro] Karpa of
Hillstory, whereby TF] and Hillstory were to perform extensive media placement services for
SMP for a renewable one year term beginning on January 1, 2019. After SMP learned that
neither TFJ nor Hillstory had paid Babcox for our orders placed through them in 2018 despite
being fully paid by SMP, SMP terminated the Statement of Work agreement for that reason. A
true and accurate copy of the joint TFI/Hillstory - SMP Statement of Work agreement is
attached hereto as Exhibit 1.

%. a oy 24
- . : fo
ee . ee jg? i

Print Name: Jay Ecksteity
Title: Director of Marketing
Standard Motor Products, Inc.

 

  

" <
te Bete hes

te
Page 1 of 4

eit STORY | MEDIA mtr

Errmtints

| envisl

ieee

OTL

ae

        

Tee 4

 

Statement of Work

Date | January 25, 2018
Client | Standard Motor Parts
Initiative Media Planning and Buying
Requested by | Phil Hutchens
From | Elizabeth Ball and Carol Karpa

 

Objectives

hiiSTORY Media / TF! Envision will develop a 2019 media plan for Standard Motor Parts; as
well as purchase, optimize and provide analytics of the approved plan. Fees and Commission
will be applied against the media budget.

 

Project Scope

This SOW covers the following activities and deliverables:

Media Planning and Buying Services - to develop plan to generate awareness of SMP
Products. Services may include (as needed):

General advice and counsel in the media market

Design and develop a media plan to address SMP’s marketing goals
Negotiation with media outiets on behalf of SMP

Purchase of selected ad placements

Confirmation of ad placements

Payment of ad placements

Ongoing Optimization of Media

Regular reporting results to SMP

Work collaboratively with the larger marketing communications team to insure consistency
of message; and to negotiate additional PR opporiunities/events

* Other activities as needed to support the overall growth strategy

EXHIBIT

Mt re! | envision... im Westport Avenue | Norwalk, CT 06851 B —- |
a

EDTA
Page 2 of 4

 

Terms and Assumptions:

1. Term begins January 1, 2019.
2 Term: Twelve months, automatically renewed unless either party provides written notice
to the other of termination at least sixty days prior to the expiration of the then current

term,

3. Planning, Digital Channel set-up & Analytics fees are fixed. Buying fees are based
upon annual spend:

a. Media Planning

 

i. Initial Planning will include design and develop an initial mecia schematic plan.

i. Once initial schematic plans are approved, design and develop full media plan
to address clients marketing goals for the relevant period. After presentation of
the full year plan, we will provide a revision based upon client input. Fees for
initial schematic, full media plan and a revision will be based on client goals/
media spend and due 30 days post approval of full year media plan. The fee for
planning is $25,025.

iii. Should SMP request any additional planning or subsequent revisions (such as
those based upon budget cut), we will estimate the time involved and present a
separate SOW and associated fees for the work requested. Work will only be
executed after signed SOW. Fees will be due 30 days post signature.

Media Buying will include placement of all media including Video, Print, Digital
Display, Native, Direct marketing, and various Events/Promotions utilizing added
value from considered media properties. Payment shall be due within 30 days of the
invoice date. Media Buying fees are structured based upon annual spend.
i. If gross media budget is $500,000 or more, the fee is 19% of Gross media
placed

i. Mf gross media budget is less than $500,000, the fee Is 20% of Gross media
placed

Digital Channel Set-up fees. As it requires substantial time to properly set up each
digital channel so that it can track Key Performance Indicators, Agency will install
and implement a program for SMP for each approved media channel. Cost Is
estimated upon initial discussion and scoped out in a separate attached SOW
Appendix. Estimates may change based on actual media channels utilized, Work
will only be executed after signed SOW. Fees will be due 30 days post signature.
Tracking/Analytics — hifSTORY Media will bill an hourly rate of $175 for Anaiytics
performed and will be issued to SMP on a monthly basis. Cost estimates and scope
are provided in a separate attached SOW Appendix. Estimates may change based
on actual media channels utilized as well as if robust analytics are required. Monthly
analytic fees will be billed quarterly. Payment of these invoices is due within 30

days of the invoice date.

31 party Digital Serving on Monthly Basis - if Agency engages a third-party

company to traffic or serve digital media, Agency will inform SMP in writing, the
expected costs of the proposal and obtain written approval prior to initiation. Any
third-party invoices reflecting charges incurred by Agency will be billed to SMP and
shall not include any mark-up. Payment of these invoices is due monthly within 30

days of the invoice date.

rt Westport Avenue | Norwalk, CT 06851
Page 3 of 4

Legal Relationship Details
41) Payments

a} The Client will be solely liabie tor payment of all vendor invoices untit the Agency nas been paid by the Client for those
invoices. The Agency shall be solely tlable for payment of all vendor invoices ones the Agency has been paid for thosa
invoices by the Citent. Sequential liability is endorsed by the American Association of Advertising Agencies.

2} Legal

a} The Agency Ig authorized to enter into media contracts for time or space on behait of the Client, provided they have
written authorization from the Cilent.

b) Each party shall net, without the express written permission of the other, reveal or otherwise make available to any other
person of entity any confidential information or trade secrets regarding each other's products, services, business,
customers, ot methods of operation which were derived directly from either party during the tenn of this SOW, unless
required to disclose the same by Jaw er unless such information becomes public through no fault of the other party.

¢} At such fime that work that Agency has performed for the Cliant becomes publi, the Client agraes to allow Agency ta
publicize the work/client name/ioga for Agancy’s benefit unless the work is cf a confidential nature or would not project a
positive image of the client. Agency agrees that such publicity shail not divulge or compromise any trade secrats or
contidential information of the Client.

d} The Client agrees to reimburse Agency for ali expenses, including but not limited to, attorneys’ fees and court coats,
incurred by Agency with respect to the enforcement of any provision contained herein.

e) Any dispute arising under this Agreement or the termination of this Agreement may be submitted by either party to
arbitration it New York, NY, under the commercial rules of the American Arbitration Association batore. a single
arbitrator. Any award will be enforceable in any court of competent juriadiction and will not be inconsistent with the terms
of this Agreement, The non-prevailing party in any arbitration will be-assessed the cost of the prevailing party's
reasonabte atterneys' fees and expanses. :

f} Neither party shall be deemed in dafaut of this Agreement to the extent that pertarmance of its obligations (other than
Cllant’s payment obligations) or attempts to cure any breach are delayed or prevented by reason of any act of God, fire,
natural disaster, accident, riots, acts of government, acts of war or terrorism, shottage of materiais or suppli¢s, or any
other cause beyond the reasonable control of such party.

 

Acceptance

The client named below verifies that the terms of this Statement of Work (SOW) are acceptable, and
that the party hereto named is acting with the proper authority of his/her company.

Standard Motor Parts
Client company nar

vA HES Cheb?

Full nank
‘ Tyee Deel tocdiithe Seunills

Title

Mite:

Ge Wee Aa

STASI

      
Page 4 of 4

niliSTORY Media
Cliant company name

Carol Karpa
Full name

Managing Partner
Title

4
K bapgee

Signature

1/25/19
Date

 

TFI Envision
Client company name

Elizabeth P. Bail
Full name
President
Titfe

Signature
4-25-19
Date

 

@ETFi

Hie Gia

‘ envision...
PATE Paes

ee ES eee ts

111 Westport Avenue | Norwalk, CT 06851

       
